DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed September 2, 2020 as a continuation of US Patent Application 15/712,077, filed September 21, 2017, now US Patent 10,794,712.  The instant application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  On the first line of the final clause of Claim 8, “that the unavailable asset” should read --than the unavailable asset--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reconfiguring the plurality of routes” in line 10, and “re-deploying the system of assets” in line 11.  Each of these terms at least implies a first “configuring” or “deploying”, but no such firsts exist in claim 1.  Claim 1 recites “setting the plurality of routes for a system of corresponding assets”, but it is unclear whether “configuring” or “deploying” constitute  “setting”, in whole or in part, or form a separate step(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 8, from which claims 9-14 depend, is directed in part to “computer-readable media” which can be interpreted as encompassing a signal per se, or transitory signals, not falling within the categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hussain et al. (US 2005/0216182 A1).
Hussain et al. teaches, according to claim 1, a method comprising: 
setting a coverage scheme having a plurality of coverage objectives and a plurality of routes to meet the coverage objectives (Hussain et al., at least para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”; and para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”); 
setting the plurality of routes for a system of corresponding assets, respectively, to implement the coverage scheme (Hussain et al., at least para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”); 
determining that a first coverage objective of the plurality of coverage objectives cannot be met by a first asset of the system of assets to which the first coverage objective was set (Hussain et al., at least para. [0105], “For an ACTB system and/or method, the continual replanning nature of the approach provides valuable benefits. Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV. Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates. The UGVs may then perform an information handshake to agree on changes to be incorporated. For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication. The niche-based approaches to genetic algorithms are suitable for providing valuable insights into the problem. In a niche-based approach, different niche populations are maintained and optimized on information locally available to that niche. In one embodiment, genetic operators occasionally transmit information between niches, thereby providing the capability for the information in one local search to affect another local search, even if indirectly.”); 
in response to determining that the first coverage objective cannot be met by the first asset, reconfiguring the plurality of routes (Hussain et al., at least para. [0044], “Optionally, the method 200 includes continually and/or iteratively modifying 209 the candidate paths to produce new candidate paths 203, again, at least partially according to the path production heuristic 204 and the multi-objective optimization algorithm 208. In one embodiment, the modification may include a random modification of existing candidate paths to produce new candidate paths. In an alternative embodiment, a modifier is employed that advocates a path modification based at least partially on a tactical criterion. In the modification executed by the systems and methods described herein, the entire remaining portion of a first mobile agent's path may be recomputed, and this may include addition, deletion, reordering, or trading (with a second mobile agent, if one exists) of waypoints along the first mobile agent's previously-assigned path. One or more of these modifications (addition, deletion, reordering, and trading of waypoints) may be independent of a previously chosen or currently in-effect path.”); and 
re-deploying the system of assets in accordance with the re-configured routes to meet the first coverage objective (Hussain et al., at least para. [0044], “Optionally, the method 200 includes continually and/or iteratively modifying 209 the candidate paths to produce new candidate paths 203, again, at least partially according to the path production heuristic 204 and the multi-objective optimization algorithm 208. In one embodiment, the modification may include a random modification of existing candidate paths to produce new candidate paths. In an alternative embodiment, a modifier is employed that advocates a path modification based at least partially on a tactical criterion. In the modification executed by the systems and methods described herein, the entire remaining portion of a first mobile agent's path may be recomputed, and this may include addition, deletion, reordering, or trading (with a second mobile agent, if one exists) of waypoints along the first mobile agent's previously-assigned path. One or more of these modifications (addition, deletion, reordering, and trading of waypoints) may be independent of a previously chosen or currently in-effect path.”; and para. [0045], “According to one embodiment, the method compares a maintained subset 211 of the candidate paths and the previously-selected path 205, to select a new path 213 subject to the path selection heuristic 206, and instructs 215 the mobile agent to move according to the newly-selected path. According to one practice, determination of what subset of the candidate paths to maintain from one iteration to another is at least partially based on a diversity criterion; a diverse path population ensures that the iteration evolves toward a global solution and does not gravitate to a mere local optimum.”).

Regarding claim 2, the plurality of routes include a first route set for the first asset to meet the first coverage objective, a second route set for a second asset of the system of assets to meet a second coverage objective of the coverage scheme, and a third route set for a third asset of the system of assets to meet a third coverage objective of the coverage scheme (Hussain et al., at least para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”); 
determining that the first coverage objective cannot be met by the first asset includes receiving message content and determining from the received message content that the first asset cannot complete the first route (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”; and para. [0105], “For an ACTB system and/or method, the continual replanning nature of the approach provides valuable benefits. Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV. Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates. The UGVs may then perform an information handshake to agree on changes to be incorporated. For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication.”); and 
re-deploying the system of assets in accordance with the re-configured routes to meet the first coverage objective includes deploying the second asset and the third asset to collectively meet the first coverage objective and at least one of the second and third coverage objectives (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”; para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”; and para. [0106], “Another property of an effective automated replanning system for UGVs is a capability to develop plans wherein multiple UGVs demonstrate cooperative group behaviors that enable them to solve their missions more effectively. For example, and without limitation, some UGVs may provide reconnaissance support for others. UGVs may cooperate to maintain effective communication networks.”).
Regarding claim 3, determining that the first coverage objective cannot be met by the first asset includes detecting that the first asset navigated off the first route (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”).
Regarding claim 4, determining that the first asset navigated off the first route comprises determining that the first asset navigated off the first route for at least a specified amount of time (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”; and para. [0038], “A mission goal includes a geographic location or area to be visited by the UGV; optionally, the mission goal also has an associated temporal constraint, generally expressed as a time window of arrival at, and/or departure from, the area. The UGV may be assigned zero or more mission goals.”).
Regarding claim 5, setting the first route for the first asset comprises: determining the first route; and transmitting the first route to the first asset (Hussain et al., at least para. [0043], “From the candidate paths, one path is selected 205 for the mobile agent, the selection being at least partially based on a path selection heuristic 206. In this embodiment, the method further includes instructing 207 the mobile agent to move according to the selected path.”).
Regarding claim 6, at least one of the plurality of coverage objectives is a target location identified by a street address (Hussain et al., at least para. [0057], “The road-following advocate exploits knowledge of the road network to determine a path segment between a pair of mission or route points making maximal use of roads. In one particular practice, roads are represented symbolically in a geospatial information development toolkit (e.g., Openmap.TM., BBN Technologies, Cambridge, Mass., USA). The road-following advocate randomly chooses two mission or route points on a randomly-chosen path. Using deterministic routines that query the road representation, the road-following advocate determines the closest road point to each selected waypoint, and obtains the shortest road path between those road points. This road path is represented as a sequence of travel points with route points at the each of its termini. The new sequence replaces the path between the original selection points.”; the emphasis on mission or route points associated with the road representation implies a natural connection with identification of road locations, specifically by identification of a street address). 
Regarding claim 7, at least one of the plurality of coverage objectives is a target location identified by a geographical sector (Hussain et al., at least para. [0038], “A mission goal includes a geographic location or area to be visited by the UGV; optionally, the mission goal also has an associated temporal constraint, generally expressed as a time window of arrival at, and/or departure from, the area. The UGV may be assigned zero or more mission goals.”; sector read as location or area).

Hussain et al. teaches, according to claim 8, a system, comprising: 
one or more processors; and memory communicatively coupled to the one or more processors, including one or more computer-readable media storing computer-executable instructions that, when executed on the one or more processors, cause the one or more processors to perform operations (Hussain et al., at least para. [0032], “In an alternative embodiment, the mobile agent includes a human (e.g., a soldier, a rescue worker, or another mobile personnel unit), a robot or robotic component (e.g., a robotic arm), a computer-generated agent, an animal (e.g., monkey, dog, dolphin, bird, or other trained or trainable animal), or any other agent trained, trainable, configured, or configurable to receive and follow movement instruction.”; and para. [0067], “From an implementation point of view, the ACTB-based systems and methods described herein may be programmed in Java and the simulation environment may use a geographic system to represent terrain information, provide basic functionality for making geographic inquiries, and provide a graphical interface. Alternatives to the programming language Java and the geographic system OpenMap.TM. may be employed without departing from the scope of the systems and methods described herein.”; a processor and computer-readable media are inherent in the recited computer-generated agent and implementation of a program in Java); comprising: 
setting a coverage scheme having a plurality of coverage objectives and a plurality of routes to meet the coverage objectives (Hussain et al., at least para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”; and para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”); 
deploying assets to meet the coverage objectives; providing route information of at least one of the plurality of routes to the deployed assets, the route information provided to each of the deployed assets indicating at least a destination to be reached by the deployed asset (Hussain et al., at least para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”); 
tracking the deployed assets to determine whether an asset deviates from its provided route; detecting an interruption in the route of one of the deployed assets that renders that asset unavailable for meeting its coverage objective (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”); 
providing updated route information to at least one of the deployed assets other than the asset rendered unavailable, the updated route information including at least a portion of the route provided to the deployed asset that was rendered unavailable (Hussain et al., at least para. [0105], “For an ACTB system and/or method, the continual replanning nature of the approach provides valuable benefits. Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV. Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates. The UGVs may then perform an information handshake to agree on changes to be incorporated. For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication.”); and 
re-deploying at least two of the deployed assets other that the unavailable asset, including re-deploying the at least one available asset to collectively meet the coverage objectives (Hussain et al., at least para. [0106], “Another property of an effective automated replanning system for UGVs is a capability to develop plans wherein multiple UGVs demonstrate cooperative group behaviors that enable them to solve their missions more effectively. For example, and without limitation, some UGVs may provide reconnaissance support for others. UGVs may cooperate to maintain effective communication networks.”).

Regarding claim 9, the instructions comprise: 
a target acquisition code segment configured to acquire one or more target locations corresponding to one or more of the coverage objectives (Hussain et al., at least para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”); 
an asset tracking code segment configured to perform the tracking of the deployed assets (Hussain et al., at least para. [0101], “Similarly, and optionally, inputs and parameter settings are received by the vehicle from the operator 510. All this information--the scene description, the situation awareness, the intelligence, and the operator settings/inputs--forms the input to a typical embodiment of the ACTB systems and methods described herein, which continually monitor and review this data and formulate a plan 511, chosen from a pool of adaptively maintained tactical behaviors 516, for the vehicle's movement.”); 
a route calculation code segment configured to calculate the routes for the deployed assets to collectively meet the coverage objectives and to initiate transmission of calculated routes to respective ones of the deployed assets in accordance with the tracking (Hussain et al., at least para. [0088], “The deliberative UGV planning problem shares some characteristics with a classic optimization problem, called the vehicle routing problem with time windows (VRPTW). In both problems, multiple vehicles are to move in such a way as to arrive at particular locations during predetermined time intervals. However, the UGV planning problem has nontrivial additional complications. One is that the paths between locations are generally not well-defined, and a task of the planning algorithm is to find a good path over a combination of roads and off-road terrain. A second complication is that the deliberative UGV planning entails a greater number of criteria to be considered for determining a good plan.”); 
a routes code segment configured to store the routes calculated for the assets (Hussain et al., at least para. [0090], “To solve the problem involving time window constraints, the systems and methods described herein employ, in one aspect, a greedy algorithm providing a unique interpretation of a path with respect to time, allowing the details of the path to be varied quite significantly. This is unlike a traditional "shortest-paths" lookup, wherein a set of fixed routes between key locations is stored; it also is unlike "dynamic" shortest-paths lookup, wherein the shortest routes between key locations are occasionally recomputed to accommodate new information.”); and 
an interrupt identification code segment configured to identify the interruption and initiate calculation of updated routes for the re-deployed assets (Hussain et al., at least para. [0105], “For an ACTB system and/or method, the continual replanning nature of the approach provides valuable benefits. Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV. Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates. The UGVs may then perform an information handshake to agree on changes to be incorporated. For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication. The niche-based approaches to genetic algorithms are suitable for providing valuable insights into the problem. In a niche-based approach, different niche populations are maintained and optimized on information locally available to that niche. In one embodiment, genetic operators occasionally transmit information between niches, thereby providing the capability for the information in one local search to affect another local search, even if indirectly.”).
Regarding claim 10, the instructions further comprise a route correlation code segment that is configured to determine that the interruption occurred because an asset deviated from the route calculated for that asset, a deviation being deemed to occur when the asset navigates off the route calculated for that asset; and a messaging code segment that is configured to identify message content that indicates that the interruption has occurred. (Hussain et al., at least para. [0105], “Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV.  Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates.  The UGVs may then perform an information handshake to agree on changes to be incorporated.  For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication.”).
Regarding claim 11, the route correlation code segment is further configured to determine that the interruption has occurred when one of the assets navigates off the route calculated for that asset for a predetermined amount of time. (Hussain et al., para. [0010], “In an illustrative embodiment, production of one candidate path is independent of production of another candidate path, whether in the same iteration/generation or across different iterations/generations.  Additionally, one or more of the path production heuristic and the path selection heuristic may be time dependent.”).
Regarding claim 12, the route correlation code segment is further configured to determine that the interruption has occurred when one of the assets navigates off the route calculated for that asset by a predetermined distance. (Hussain et al., at least para. [0105], “Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV.  Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates.  The UGVs may then perform an information handshake to agree on changes to be incorporated.  For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication.”; and para. [0108], “An effective replanning system is typically robust to planning under unknown environments.  In general, a UGV may venture into terrain that is poorly understood.  Although basic capabilities of the perception and navigation system generally enable a UGV to adjust to most environments, it is desirable for the planning system to recognize and accommodate limitations of those systems.  For example, if a UGV is incapable of traversing a terrain at least a portion of which is above a certain grade, then identifying and planning routes around such terrain can be important tactical behaviors.”). 
Regarding claim 13, the route calculation code segment is further configured to calculate a route that identifies a specific path for a specific asset to follow. (Hussain et al., at least para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”)
Regarding claim 14, the instructions further comprise an overlay component that correlates one or more statistics with a map of an area covered by the coverage scheme, and wherein the target acquisition code segment is further configured to acquire targets of the coverage objectives based on statistics correlated with a location identified on the map. (Hussain et al., at least para. [0113], “In all conditions, a steady-state genetic algorithm was run using a fixed population size of 50, fitness-proportional selection was used, and offspring competed with all members of the population. Most advocates and genetic operators were applied with the same likelihood of selection (i.e., 1.0). To encourage the system to explore complex paths, insert-waypoint was applied with twice the likelihood of the above (i.e., 2.0), and remove-section with half the likelihood (i.e., 0.5). Critic weights were selected to assign a very high penalty to untraversable portions of the routes and to missed missions, a moderate penalty to exposure to the enemy (i.e., completing the mission is more important than avoiding the enemy), and a small penalty to path duration; the penalty for maximum-duration was weighted twice as strongly as total-duration, to encourage a more balanced distribution of mission goals among UGVs.”).

Hussain et al. teaches, according to claim 15, one or more non-transitory computer-readable media including computer-executable instructions that, when executed on a processor, cause the processor to perform operations (Hussain et al., at least para. [0032], “In an alternative embodiment, the mobile agent includes a human (e.g., a soldier, a rescue worker, or another mobile personnel unit), a robot or robotic component (e.g., a robotic arm), a computer-generated agent, an animal (e.g., monkey, dog, dolphin, bird, or other trained or trainable animal), or any other agent trained, trainable, configured, or configurable to receive and follow movement instruction.”; and para. [0067], “From an implementation point of view, the ACTB-based systems and methods described herein may be programmed in Java and the simulation environment may use a geographic system to represent terrain information, provide basic functionality for making geographic inquiries, and provide a graphical interface. Alternatives to the programming language Java and the geographic system OpenMap.TM. may be employed without departing from the scope of the systems and methods described herein.”; a processor and computer-readable media are inherent in the recited computer-generated agent and implementation of a program in Java) comprising: 
setting a coverage scheme having a plurality of coverage objectives and a plurality of routes to meet the coverage objectives; deploying assets to meet the coverage objectives; providing route information of at least one of the plurality of routes to the deployed assets, the route information provided to each of the deployed assets indicating at least a destination to be reached by the deployed asset (Hussain et al., at least para. [0036], “In one aspect, the systems and methods described herein treat the operation planning problem as a multi-objective optimization problem to determine an operation plan for multiple UGVs and achieve multiple mission goals while satisfying multiple criteria, such as tactical criteria, as best as possible based on known environmental and tactical situation knowledge available.”; and para. [0037], “An operation plan includes a set of paths, one path for each UGV, wherein each path includes a sequence of navigation waypoints. In a typical embodiment, the path also includes instructions (generally real-time instructions) for local movement between a pair of the waypoints.”); 
tracking the deployed assets to determine whether an asset deviates from its provided route; detecting an interruption in the route of one of the deployed assets that renders that asset unavailable for meeting its coverage objective (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”); 
providing updated route information to at least one of the deployed assets other than the asset rendered unavailable, the updated route information including at least a portion of the route provided to the deployed asset that was rendered unavailable (Hussain et al., at least para. [0105], “For an ACTB system and/or method, the continual replanning nature of the approach provides valuable benefits. Each UGV may execute its own directed evolutionary system, and independently evolve new candidates for the selected team plan based upon knowledge available to that UGV. Each UGV may periodically transmit its best plan, or sets of plans, to other UGVs with which it communicates. The UGVs may then perform an information handshake to agree on changes to be incorporated. For example, in such an embodiment, plans requiring two UGVs to swap objectives may be implemented if those UGVs are in communication.”); and 
re-deploying at least two of the deployed assets other than the unavailable asset, to collectively meet the coverage objectives (Hussain et al., at least para. [0106], “Another property of an effective automated replanning system for UGVs is a capability to develop plans wherein multiple UGVs demonstrate cooperative group behaviors that enable them to solve their missions more effectively. For example, and without limitation, some UGVs may provide reconnaissance support for others. UGVs may cooperate to maintain effective communication networks.”).
Regarding claim 16, detecting an interruption comprises detecting a re-assignment of an asset that indicates that the asset cannot complete the provided route (Hussain et al., at least para. [0035], “In response to an environment and a set of dynamically-changing mission requirements, it is desirable for the planning system to perform replanning of both reactive (local) and deliberative (global) varieties. Examples of reactive replanning are when a UGV avoids an obstacle or turns to run away from an enemy. An example of deliberative replanning is when a UGV discovers a previously-unknown enemy and modifies its path, typically its entire remaining path, to circumvent the enemy and remain hidden en route to its next mission goal. Another, more complex, example of deliberative replanning is when a first UGV, upon discovering an enemy and determining that reaching a next mission goal in time is difficult, entails unacceptable risk, or is no longer feasible, trades goals with a second UGV having a substantially unobstructed path to the first UGV's next mission goal.”).
Regarding claim 17, the asset rendered unavailable and the re-deployed assets are airborne mobile assets (Hussain et al., at least para. [0031], “For example, and without limitation, the vehicle may include a sea, ground, air, or space vehicle, or an amphibious vehicle capable of movement in, and across a boundary of, two or more terrain types (e.g., a sea-ground amphibious vehicle, an amphibious craft capable of traveling in and beyond a planet's atmosphere, etc.).”).
Regarding claim 18, the asset rendered unavailable and the re-deployed assets are manned mobile vehicles (Hussain et al., at least para. [0031], “To provide an overall understanding, certain illustrative practices and embodiments will now be described, including a system and method for determining a path having an ordered set of waypoints to be visited by a mobile agent to accomplish a mission. In a typical embodiment, the mobile agent includes a vehicle, which may be manned or unmanned.”).
Regarding claim 19, the deployed assets include at least one unmanned mobile asset (Hussain et al., at least para. [0033], “The systems and methods disclosed herein are described primarily in the context of unmanned ground vehicles (UGVs).”).
Regarding claim 20, the re-deployed assets are unmanned airborne mobile assets (Hussain et al., at least para. [0031], “To provide an overall understanding, certain illustrative practices and embodiments will now be described, including a system and method for determining a path having an ordered set of waypoints to be visited by a mobile agent to accomplish a mission. In a typical embodiment, the mobile agent includes a vehicle, which may be manned or unmanned. For example, and without limitation, the vehicle may include a sea, ground, air, or space vehicle…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665